PEECUEIAM.
The plaintiff appeals from a judgment n.o.v. entered in favor of the defendant employer in an action *163for damages alleged to have been sustained in an injury on the job.
This is the second appeal in this case. See Olson v. Riverview Cemetery Ass’n, 220 Or 220, 349 P2d 279. We noted then that we could not “find any duty, let alone any violation of a duty, in the complaint before us.” The facts are sufficiently stated in the former opinion.
The cause has now been tried on a fifth amended complaint. We have examined the evidence in the light most favorable to the plaintiff. Even when so viewed, there is no evidence that the defendant failed in the performance of any duty owed the plaintiff. What was said in our former opinion concerning the duty of the employer applies with equal force to the evidence which came in under the amended pleading. Nothing new has been added. There was simply no evidence that the employer was negligent in any particular. The plaintiff slipped while getting into an ordinary jeep. No act or omission on the part of the defendant was shown to have been the proximate cause of his injuries.
As the judgment for the defendant must be affirmed, for the reasons stated, there is no occasion to consider the merits of the defendant’s contention that it was an organization immune from liability to injured workmen.
Affirmed.